11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Armando Camarillo Gonzalez
Appellant
Vs.                   No.
11-01-00336-CR B Appeal from Dallas County
State of Texas
Appellee
 
The trial
court convicted appellant, upon his plea of guilty, of intoxicated assault.[1]  A plea bargain agreement was not
reached.  The trial court assessed
punishment at confinement for 10 years and a $5,000 fine.[2]  We affirm.
In his
sole point of error, appellant contends that the evidence is legally
insufficient to support his conviction. 
Specifically, appellant argues that the record contains no evidence to
support his guilty plea as is required by TEX. CODE CRIM. PRO. ANN. art. 1.15
(Vernon Supp. 2003).
Prior to
the trial court=s determination that appellant was guilty,
appellant testified that the reason he was driving on the wrong side of the
road was that he had Ahad
too much to drink.@
Appellant was aware that someone had been injured in the accident, and he
stated that he took responsibility for breaking the law and causing the
injuries.  Appellant also informed the
court that he had one prior driving while intoxicated offense and that he was
willing to pay any medical bills as a condition of his community
supervision.  
After
appellant=s testimony, the trial court found that
appellant=s waiver of rights, his guilty plea, and his
judicial confession were freely and knowingly made.  The trial court then found appellant guilty and assessed
punishment.  
The
evidence is legally sufficient to support the verdict.    Jackson v. Virginia, 443 U.S. 307 (1979);
Jackson v. State, 17 S.W.3d 664 (Tex.Cr.App.2000).  The point of error is overruled.




The
judgment of the trial court is affirmed.
 
W. G.
ARNOT, III
CHIEF
JUSTICE
April 10, 2003
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.




[1]TEX. PENAL CODE ANN. ' 49.07 (Vernon 2003).


[2]TEX. PENAL CODE ANN. '
12.34 (Vernon 2003).